Citation Nr: 0522551	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-12 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2002 and February 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  

The Board observes that the February 2003 rating decision and 
March 2004 statement of the case presented the issue as 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for hepatitis C.  
However, the veteran submitted a timely notice of 
disagreement with the November 2002 rating decision, as well 
as the February 2003 rating decision, in June 2003.  As such, 
the November 2002 rating decision is not final and the new 
and material standard cannot apply.  Therefore, the issue has 
been correctly recharacterized as shown on the first page of 
this decision.

The Board also notes that the veteran was scheduled for a 
personal hearing before a Veterans Law Judge in Washington, 
D.C., in May 2005.  However, he failed to report for such 
hearing.  Therefore, the veteran's request for a Board 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (d) 
(2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  There is no competent medical evidence demonstrating that 
hepatitis C is related to a disease or injury which had its 
onset in, or is otherwise related to, service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that letters sent to 
the veteran in March 2002 and May 2002 advised him that, to 
establish entitlement to service connection, the evidence 
must show a current disability and a medical nexus between 
such and the veteran's military service.  The veteran was 
also provided a list of risk factors that can lead to 
hepatitis C infections and was asked to identify which 
factors pertained to him.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The March 
2002 and May 2002 letters advised the veteran that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, such as medical records, employment 
records, and records from other Federal agencies.  Such 
letters further indicated that VA would obtain service 
medical records and VA treatment records.  The veteran was 
also informed that, if there were private medical records 
that would support his claim, he should complete, sign, and 
return VA Form 21, 4142, Authorization for Release of 
Information to VA, and VA would request such records for him.

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The letters informed the veteran that he should 
provide identifying information for any private record 
holder, to include the name, address, time frame of such 
records, and the condition for which he was treated in the 
case of medical records.  He was also informed that, if he 
completed, signed, and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, VA 
would attempt to obtain his private medical records.  As 
indicated previously, the veteran was also requested to 
indicate which listed risk factors for hepatitis C pertained 
to him.  Additionally, the May 2002 letter informed him that 
he must provide sufficient identifying information for 
records he wished VA to request and that it was still his 
responsibility to support his claim with appropriate 
evidence.

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claim 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure as 
he was provided with the March 2002 and May 2002 letters, the 
November 2002 and February 2003 rating decisions, and a March 
2004 statement of the case advising him of the evidence that 
was necessary to substantiate his claim.  Moreover, the 
veteran has not indicated that there are any relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran has also been afforded a VA examination in 
October 2002 for the purpose of adjudicating his service 
connection claim.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.  

Background

The veteran served on active duty from November 1967 to 
November 1969 in the United States Army.  His military 
occupational specialty was memorial activities specialist.  

The veteran's service medical records show that at the time 
of his separation examination in October 1969, the veteran 
had recently lost 15 pounds without complications.  Upon 
clinical evaluation, the veteran's systems were normal.  
Service medical records were otherwise negative for any 
complaints, treatment, or diagnosis of hepatitis C. 

Post-service medical records from VA facilities reflect that 
the veteran was found to be hepatitis C positive during an 
August 1996 psychiatric admission.  At such time, he reported 
using opium or heroin intramuscularly or intravenously since 
his days in Vietnam.  Thereafter, in September 1996, the 
veteran was admitted for a liver biopsy.  It was noted that 
he was asymptomatic on admission, but had polysubstance abuse 
with intravenous (IV) drug use.  The veteran denied a history 
of sharing needles, but admitted to having tattoos as a 
child.  It was recorded that the veteran was hepatitis C 
positive and hepatitis B core antibody positive, but was 
negative for hepatitis B surface antigen and hepatitis B 
surface antibody.  The September 1996 liver biopsy revealed a 
diagnosis of granulomatous hepatitis with features of viral 
hepatitis.  The provisional diagnosis was positive hepatitis 
C virus antibody with negative hepatitis C virus-ribonucleic 
acid (HCV-RNA); probably foreign substance-induced 
granulomatous hepatitis associated with IV heroin.  In 
February 1999, the veteran's HCV-RNA test was positive and 
the assessment included chronic hepatitis C.

VA medical records dated through April 2003 continue to 
reflect diagnoses of hepatitis C as well as polysubstance 
abuse, to include IV drug use.

An October 2002 VA examination reflects that the veteran's 
claims file and medical records were reviewed.  The examiner 
noted that the veteran served in Vietnam between November 
1967 and November 1969.  He worked in the morgue as an 
attendant.  The veteran indicated that he never abused drugs 
or alcohol before he entered the Army.  While he was in 
Vietnam, he started abusing drugs, to include IV drugs.  He 
smoked opium, heroin, and cocaine.  The veteran stated that 
he was currently taking sertraline and luoxetine for 
depression and anxiety.  He also took ibuprofen and 
gabapentin for pain and weakness, lansoprazole for stomach 
pain, and chlorothiazide for high blood pressure.  The 
veteran stated that he had a tattoo done on the left forearm 
when he was 12 years old.  He never had blood transfusions 
and always used a condom for sexual intercourse.  

Upon physical examination, the veteran was six feet tall and 
weighed 120 pounds and, regarding his abdomen, the liver and 
spleen were not palpable and no masses were palpated.  

The examiner diagnosed substance abuse and IV drug use, 
noting that the veteran tested positive for cocaine and 
opiates.  The examiner also diagnosed hepatitis C due to 
willful drug use.  The HCV RNA polymerase chain reaction 
(PCR) quantitative was high.  Alpha-q-antitrypsin was 146, 
which was normal.  Hepatitis C was positive.  Liver biopsy 
showed granulomatous hepatitis with features of viral 
hepatitis.  Polarization showed many refractile materials 
mainly in the portal tract consistent with IV drug abuse.  

The examiner opined that it was not at least as likely as not 
that the veteran's hepatitis was due to his military morgue 
work or any other work in the service.  Rather, it was due to 
his willful drug abuse.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  38 C.F.R. § 3.301(d) (2004).

The veteran contends that he contracted hepatitis C while 
serving in Vietnam as a morgue attendant.  He alleges that, 
while in Vietnam, he started abusing drugs, such as opium, 
heroin, and cocaine, by smoking them and/or injecting them 
intravenously.  The veteran claims that as a result of his 
military service in Vietnam, to include such drug abuse, he 
currently has hepatitis C and, therefore, service connection 
is warranted for such disability.

The veteran's separation examination, dated in October 1969, 
reflects that he had recently lost 15 pounds without 
complications; however service medical records fail to 
reflect a diagnosis of hepatitis C and the veteran's systems 
were normal upon clinical evaluation at discharge.  Moreover, 
the post-service evidence of record reflects that, in 
September 1996, the veteran had a provisional diagnosis of 
probable foreign substance-induced granulomatous hepatitis 
associated with IV heroin, and, in October 2002, the VA 
examiner opined that it was not at least as likely as not 
that the veteran's hepatitis was due to his military morgue 
work or any other work in the service; rather, it was due to 
willful drug abuse.  Pertinent to the veteran's self-reported 
in-service drug abuse, to include the abuse of IV drugs, the 
Board notes that service connection cannot be granted for a 
disease incurred as a result of drug abuse as such 
constitutes willful misconduct.  See 38 C.F.R. § 3.301(d) 
(2004).  As such, the evidence of a nexus between active duty 
service and hepatitis C is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between the veteran's hepatitis C and service, 
he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hepatitis C.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


